UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-06103 Investors Cash Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2013(Unaudited) DWS Variable NAV Money Fund Principal Amount ($) Value ($) Certificates of Deposit and Bank Notes 15.2% Banco del Estado de Chile, 0.26%, 5/14/2014 Credit Industriel et Commercial, 0.12%, 12/2/2013 Industrial & Commercial Bank of China Ltd., 0.4%, 1/21/2014 Rabobank Nederland NV, 0.405%, 1/8/2014 Sumitomo Mitsui Banking Corp.: 0.21%, 1/27/2014 0.21%, 2/18/2014 Total Certificates of Deposit and Bank Notes (Cost $6,908,141) Collateralized Mortgage Obligation 2.2% Resimac MBS Trust, "A2", Series 2013-1, 144A, 0.519% **, 3/7/2014 (Cost $1,000,210) Commercial Paper 56.1% Issued at Discount * 49.0% Antalis U.S. Funding Corp., 144A, 0.14%, 12/4/2013 Bank Nederlandse Gemeenten, 0.23%, 1/24/2014 Collateralized Commercial Paper II Co., LLC, 144A, 0.22%, 2/5/2014 CPPIB Capital, Inc., 0.23%, 1/3/2014 Dexia Credit Local, 0.35%, 12/3/2013 Erste Abwicklungsanstalt, 144A, 0.2%, 1/10/2014 General Electric Capital Corp., 0.23%, 3/4/2014 Gotham Funding Corp., 144A, 0.19%, 12/12/2013 Matchpoint Master Trust, 0.12%, 12/3/2013 MetLife Short Term Funding LLC, 144A, 0.24%, 2/27/2014 Natixis U.S. Finance Co., LLC, 0.08%, 12/2/2013 Societe Generale North America, Inc., 0.08%, 12/2/2013 Standard Chartered Bank: 0.26%, 2/4/2014 0.27%, 5/19/2014 Swedbank AB, 0.225%, 12/4/2013 Sydney Capital Corp.: 144A, 0.22%, 2/14/2014 144A, 0.23%, 12/12/2013 Working Capital Management Co.: 144A, 0.14%, 12/3/2013 144A, 0.19%, 1/9/2014 144A, 0.19%, 1/16/2014 Issued at Par ** 7.1% ASB Finance Ltd., 144A, 0.278%, 10/9/2014 Kells Funding LLC, 144A, 0.198%, 2/3/2014 Versailles Commercial Paper LLC, 144A, 0.228%, 2/7/2014 Total Commercial Paper (Cost $25,561,082) Short-Term Notes ** 8.8% ANZ New Zealand International Ltd., 144A, 1.252%, 12/20/2013 Australia & New Zealand Banking Group Ltd., 144A, 0.306%, 11/19/2014 Canadian Imperial Bank of Commerce, 0.29%, 5/16/2014 JPMorgan Chase Bank NA, 0.32%, 4/22/2019 Royal Bank of Canada, 0.29%, 4/17/2014 Total Short-Term Notes (Cost $4,000,549) Municipal Investments 8.3% Illinois, State Finance Authority Industrial Development Revenue, Fitzpatrick Brothers, Inc., 0.06% ***, 4/1/2033, LOC: Northern Trust Co. Nuveen Premier Income Municipal Fund 2, Inc., Series 1-4895, 144A, AMT, 0.15% ***, 5/1/2041, LIQ: Barclays Bank PLC Olathe, KS, Health Facilities Revenue, Olathe Medical Center, Inc., 144A, 0.07% ***, 9/1/2032, LOC: Bank of America NA University of California Revenues: Series Y-2, 144A, 0.568% **, Mandatory Put 7/1/2014 @100, 7/1/2041 Series Y-1, 0.748% **, Mandatory Put 7/1/2014 @100, 7/1/2041 Total Municipal Investments (Cost $3,807,246) Government & Agency Obligation 1.1% U.S. Treasury Obligations U.S. Treasury Note, 0.5%, 8/15/2014 (Cost $501,233) Time Deposit 4.4% Credit Agricole Corporate & Investment Bank, 0.11%, 12/2/2013 (Cost $1,999,917) Repurchase Agreements 3.9% HSBC Securities, Inc., 0.08%, dated 11/29/2013, to be repurchased at $1,766,703 on 12/2/2013 (a) (Cost $1,766,691) % of Net Assets Value ($) Total Investment Portfolio (Cost $45,545,069) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Annualized yield at time of purchase; not a coupon rate. ** Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of November 30, 2013. *** Variable rate demand notes and variable rate demand preferred shares are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of November 30, 2013. † The cost for federal income tax purposes was $45,545,069.At November 30, 2013, net unrealized appreciation for all securities based on tax cost was $2,080.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $3,726 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,646. (a) Collateralized by $1,825,000 U.S. Treasury Note, 0.625%, maturing on 9/30/2017 with a value of $1,806,495. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. LIQ: Liquidity Facility LOC: Letter of Credit Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Securities held by the fund are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of November 30, 2013 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Investments in Securities(b) $
